Title: Federal Gazette: Article on Gun-boats, 22 January 1806
From: The Federal Gazette
To: 


                        
                            Baltimore, Jan. 22.
                        
                        “Household and Kitchen furniture”—One coach, six horses, and a
                            two-wheeled cart!” See Mr. Adams’ list of public property.
                        The shifts to which the federal editors are reduced to find matter whereon to exercise
                            their ingenuity, oftentimes puts us in mind of Mr. Adams’ inventory, a part of which is quoted
                            above. Subjects relative to heaven, the earth, and the “dominions under the earth,” are raked
                            together; tale, after tale is reiterated, and every effort of oyster-knife-wit rendered still more
                            insufferable by a thousand repetitions.
                        That dreadful gale of wind which, which sometime since, caused so much destruction to men and property of
                            various kinds, upon our coast, and among other events cast one of the U.S. gun-boats upon the Carolina shore, for many
                            months assisted our Solomons in their witticisms with as much propriety as a
                                coach and six horses swelled Mr. A’s list of kitchen furniture. Every
                            federal type-sticker, from “Marshal Coleman” down, down, down, took up the subject, and hammered their noddles for weeks together to make a paragraph about it. Some
                            of those who could not make a would-be witticism, pilfered from his more wealthy neighbor; others,
                            who were too conscientious to steal a paragraph, failed not to borrow one.
                        In the Federal Gazette of Monday evening, in a piece borrowed from the Field Marshal’s New-York Evening Post, an attempt is made to revive the “wondrous tale” amongst us—how that a gun-boat lodged in a corn-field, and many such other very funny matters.
                        The whole business of the gun-boats should be recollected. It may afford evidence of
                            the pure intentions of our exclusive “friends of order and good government.”
                        When the first gun-boats were built, every federal C.M.T. (type-sticker) turned
                            naval architect, and, sans ceremonie, pronounced these boats as intended only to bury our seamen.
                            They heaped upon the head of the “philosophic” director, the vilest epithets, and the most ungenerous of reproaches.—They
                            used every effort to prevent a single seaman from entering on board them. But men were found hardy enough to try the
                            experiment, all the dreadful prophecies of their “friends” to the contrary notwithstanding. Experience has proved them to
                            be excellent sea-boats, and that they are well calculated to make safe and expeditious voyages,
                            even across the Atlantic. They have received the approbation of our best naval officers, and testimonies of their merit
                            have been received from some of the most experienced seamen in the British navy. The approbation of the latter, for a while, has silenced our sapient navy-type-sticking-architects—but as they
                            are “hard run” for witty subjects, gun-boat No. I. is again brought
                            before the public.
                        Why the federal editors, or too many of them, are opposed to gun-boats, is demonstrable by this single
                            reason, that they are better calculated to defend our coast and harbors than to engage in offensive war; a situation in which a republic should never be placed. This principle is completely in opposition to the wishes of too many amongst us, who for years
                            have strained every nerve to plunge the country in war, which neither the interests or inclinations of the majority will
                            permit them wantonly to accomplish. They are not more afraid of invasion than the republicans are,
                            but they wish the government may, by any means, be involved in difficulties—whether in relation to
                            our diplomatic or fiscal concerns. Crush the justly acquired popularity of the prevailing party, and hopes are entertained
                            the people may be led to believe that republicanism, indeed, means nothing!
                        In the opinions of men conversant on the subject of defence, gun-boats and floating batteries, for many
                            reasons, have been admitted as a kind of “noli me tangere impune lacessit,” and as the best aids a
                            regular fortification on land can receive, in defence of an harbor. Yet these men talk about protecting our sea-ports, and
                            at the very same time endeavor to bring into disrepute one of the most effectual means of
                            accomplishing the desired object! The consistency of some consists alone
                            in their inconsistencies!!
                        
                        If ships of war were built, these very men would be the first persons to accuse the government of prodigality
                            in their erection—If, after they were built, we had no employment for them, the government would be villified for
                            suffering them to rot—if we had use for them, the government would be traduced because its measures had involved us in
                            war. If they were suffered to remain in the best harbor of the United States, they would point out the necessity of a dry
                            dock; and if a dry dock was contrived, they would laugh at its absurdity, and ring a continual peal in the public ear
                            about the cost of it. So they go.
                        The sage Franklin, it is said, once tho’t a considerable saving of time might be made by calling down blessings upon a whole cask of provisions at a time; profiting by the hint,
                            we would enquire whether much time, and paper also, might not be saved by publishing, as an article
                            of Ship-News, somewhat in the following terms, every day, for a few years,
                            in each of our federal prints:
                        
                            New-York. Jan. 10. 1807.
                        Arrived yesterday, United States gun-boat No. i, commanded by marshal
                            Coleman and lieut. gen. Dr. Park. Marshel C. left “Carter’s Mountain” on the 6th ult. and met with a variety of “highly
                            interesting” incidents on his passage—among them are the following. In the lat. of Carolina, discovered a “field of corn,”
                            bore down upon her and fired a gun—she hove too, and after examining how many bushels she produced to an acre, left her.
                            Capes of Virginia in sight, spoke “Black Sal” and her “two” tenders, steering for “Monticello.”—Saw “Gabriel Jones”
                            broached too, and heard a ship, supposed to be the “Prairie Dog,” firing
                            signal guns. Same day, hailed “Mrs. Walker,” bound to Boston. On the 15th ult. Washington in sight, spoke the
                            “Mammoth,” just arrived from the “Salt Mountain,” upon the deck of a “horned frog.” The 17th,
                            distant half a mile, to leeward, saw ship “British Debts,” freighted with illegal, but satisfied claims. On the 18th, at
                            daybreak, discovered the “Mammoth Cheese,” carrying for a signal flag a “pair of red breeches” or “corduroy pantaloons,”
                            it being a little foggy, could not certainly tell which—she appeared full of people. The 30th, spoke “General Miranda,” carrying at his mast head the “connivance” of the President for his
                            conquering the Spanish colonies in South America, with the assistance of a British armed force, for
                            the use of the “Mountain Ram” and the “Prairie Dog,” and their conjoined posterity.—Same day was
                            hailed by “Aaron Burr,” supplied him with equivocations, inuendos, and corn-stoeks—“Mazzei” in
                            sight. Saw a great many “Gazettes” the day after; furnished them with several large bundles of “good things,” newly
                            manufactured by marshal C. and lieut. gen. Dr. P. from the “most respectable authorities”—have yet any quantity on board,
                            for the use of retailers, at 6 cents per dozen. Heard nothing of “Jim
                            Callender” since we saw him at Richmond “robbing the treasury” and “cutting his bread and cheese with a jack–knife!” Off
                            Staten Island, saw “a horse hanging by a peg.” Passengers—Mr. Scandal and family, in all “sixteen”
                            persons.
                    